 KIMBALL TIRE CO., INC.343Kimball Tire Co., Inc. and Teamsters and Warehouse-men, Local 381, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 31--CA-6479 and 31RC3593January 29, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING ANI) MI:MBI:RS J.FNKINSAND Mi:RPIHYOn August 31. 1977, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(bl of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The General Counsel excepts to the Administra-tive Law Judge's failure to find that Respondent vio-lated Section 8(a)(3) and (I) of the Act by perma-nently laying off employees James Garcia, EldonAkin, and James Jones on September 29, 1976.2 TheAdministrative Law Judge concluded that the allegeddiscriminatees were laid off for economic reasonsand not because they engaged in union activity. Wefind merit in the General Counsel's exceptions to thefindings concerning Garcia.When the union organizing campaign began in lateJuly or early August 1976. the three alleged discrimi-natees were employed at Respondent s San LuisObispo, California, facility. Garcia and Akin workedas tire buffers in the retread shop located at the rearof the building. Jones was employed in retail salesand installation in the San Luis Obispo front shop,where he was the most senior employee. Prior to los-ing his driver's license for drunk driving in April,Jones had performed all the service calls at San LuisObispo.IThe (General Counsel hits excepted to certain credlbilit findings madeb) the Administrative Law Judge. is the Board's estabhlished policv not toverrule an Administrativec Law Judge's resolutions with respect to credihili-ty unless the clear preponderance of all of the relevant evidence consincesus that the resolutions are incorrect Standard Dr, Wiuall Prouct, In .91NLRB 544 (1950), enfd 188 2d 3h2 (Id ('ir 1951}. 'We have carefullsexamnined the record and find no hasi fr recslsrIg his flidings' All dates are 1976 unless otherwise indicated.240 NLRB No. 38Garcia initiated the organizing movement in lateJuly or early August by distributing about 14 author-ization cards to his fellow employees. While there isno evidence as to how many employees signed thecards, both Akin and Jones were among those whodid so. Retread Shop Manager Walter Akin, the sonof Eldon Akin and the foster brother of Garcia, waspresent on several occasions when Garcia discussedthe Union with other employees and expressed theview that the Union would be "good" for them. Afterthe Union petitioned for an election in a unit of re-tread shop employees at San Luis Obispo, a hearingwas held as to the appropriate unit on September 9.3Thereafter, on September 29, Respondent informedthe three alleged discriminatees that they were beinglaid off for economic reasons. Respondent subse-quently transferred Dub Hendricks, manager of itsGrover City store, and Orville Teague. another Gro-ver City employee, to perform tire buffing in the ret-read shop at San Luis Obispo.It is clear that Respondent knew of Garcia's roleas the leader in the organizing movement 3 weeksbefore his layoff, due to his presence with the unionbusiness agent at the representation hearing. Further,Respondent's hostility toward the Union was madeverv clear to the employees. Walter Akin told Garciaon at least three occasions that Respondent's ownersintended to close the shop, if necessary, to preventthe employees' election of the Union as their bar-gaining agent. In addition, Vice President Eaton's in-terrogation of Walter Akin regarding the identity ofthose employees supporting the Union establishesRespondent's concern about which employees wereresponsible for the organizing drive.We reject Respondent's defense of economic ne-cessity with respect to Garcia's layoff. It has failed tojustify the immediate transfer of Teague, who washired over 9 months after Garcia, from the GroverCity store to the retread shop at San Luis Obispo.Thus, Garcia was laid off ahead of an employee withless seniority, and at a time when there was clearlywork for him to do. While Respondent contends thatTeague is a more versatile employee than Garcia inthat he can perform multiple functions at all threefacilities, the record shows that, following the layoffof Garcia, Teague spent about 20 to 25 hours perweek inspecting and buffing tires. Furthermore, VicePresident Eaton admitted that he never inquiredwhether Garcia had the capacity to handle other as-signments.4The Regional D)irector illtimately found appropriate an expanded unitcomposed of all production, maintenance, and service emplosees at Re-spondent's facilities in San .is Obhlspo. (rover (Ct. and Altascdero, (alh-fornla.4 While it is true, as our colleague points out. that league technlc alN(ContnuerlKIMBALL TIRE CO., INC. 343, 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that Respondent's reasonsfor the layoff of Garcia were pretextual. We con-clude that the action taken by Respondent in thisregard was calculated to mask its true intention ofdiscouraging union activity and of dissipating unionsupport. We therefore conclude that Respondent vio-lated Section 8(a)(3) and (1) of the Act by perma-nently laying off Garcia because of his involvementin union activities.However, we disagree with our dissentingcolleague's contention that the layoffs of Eldon Akinand Jones also violated Section 8(a)(3) of the Act.The layoff of Garcia is clearly distinguishable fromthose of the other alleged discriminatees in that Re-spondent had direct knowledge of his union activi-ties. We have noted that the dissent places heavy em-phasis on Eldon Akin's "uncontradicted" testimonythat his son, who was stipulated to be a supervisor.told him that one of Respondent's owners claimed inAugust that the Company knew who had signed au-thorization cards. The dissent also relies on testi-mony by Akin that his son subsequently told himthat the three layoffs had resulted from the employ-ees' signing union cards. The Administrative LawJudge, however, did not make any credibility resolu-tions with respect to the testimony of Akin on whichthe dissent relies. For this reason, we believe that ourcolleague's reliance on Akin's uncredited testimonyis inappropriate. Furthermore, in his testimony, Wal-ter Akin did not mention any remarks that he mayhave made to his father about the union campaign orthe layoffs. While Walter Akin did admit that Eatonhad questioned him as to the union activity at SanLuis Obispo, the Administrative Law Judge creditedhis testimony, as corroborated by Eaton, that he de-nied knowing who was involved.replaced Eldon Akin as passenger tire buffer in the retread shop. we believethat the functions of the passenger and truck tire buffers are so similar thatthe jobs are interchangeable. In this vein, Garcia stated, "The truck tirebuffer does both jobs; he can buff small passenger cars all the way up tograders." Eaton also testified that Teague usually works on the buffingmachine formerly operated by Giarcia. It is thus apparent that Respondentcould have retained G(arcia, a more senior employee than Eldon Akin aseither the passenger or truck tire buffer to work along with Hendricks in theback shop. Instead, Respondent filled the vacancy created by the layoff ofGarcia by transferring Teague to San Luis Obispo.' The Board has always been reluctant to reverse an Administrative awJudge's credibility resolutions, especially where such resolutions are basedon the demeanor of the witnesses. Standard Drv Wall Products, Inc.. .supra.In. .Here, our dissenting colleague would overturn these findings, arguingthat the Administrative Law Judge erred in "ignoring relevant, uncontra-dicted testimony." We have noted, contrary to the dissent, that the Admin-istrative Law Judge specifically refers to Eldon Akin's testimony regardingthe conversation where his son allegedly told him that Respondent knewwho had signed the union application. Furthermore, inasmuch as the Ad-ministrative Law Judge herein based his findings upon his "observation ofthe witnesses and their demeanor," we conclude that it is implicit in hisgeneral statement regarding credibility that he has discredited the testimonyof those witnesses whose testimony conflicts with the facts as described bythe witnesses he has credited. It is, therefore, clear that the AdministrativeLaw Judge, by crediting such testimony of Walter Akin and Eaton, inferen-The dissent points out that, in any event, the realissue as to the layoffs of Akin and Jones is whetheror not Respondent believed that they were involvedin the organizing campaign. It cites several cases insupport of this proposition.' In Collins & Aikman, su-pra, the Administrative Law Judge, as adopted by theBoard, discredited the employer's denial of knowl-edge of the alleged discriminatee's union activities bypointing out that two supervisors were clearly awarethat he supported the union. The Administrative LawJudge therein further noted that the alleged discrimi-natee had solicited support for the union on the em-ployer's premises. When the Board similarly found inThunderbird Motel, Inc., supra, that company knowl-edge could be inferred from the surrounding circum-stances, it relied on the small size of the employeecomplement; evidence that the organizing campaigntook place openly on the employer's premises; andevidence that the employer had a "good grapevine"of information.In our opinion, however, these cases address situa-tions substantially different from the facts of thiscase. It is true that information acquired by a super-visor, with respect to the specific employees involvedin the union campaign, is ordinarily imputable to theemployer. This is a natural effect of the loyalty whicha supervisor, by virtue of his position, feels towardhis superiors. Nevertheless, the inference cannot bedrawn in the instant case, as Walter Akin did notinitiate the action and his credited testimony indi-cates that he did not communicate his knowledge ofunion activity to higher management. Furthermore,there is no evidence that any other management offi-cial was aware of the organizing campaign in the re-tread shop, where the Union initially sought recogni-tion.We also do not believe that the Board's small-plantdoctrine can be accepted as a substitute in this casefor direct proof that Respondent knew which em-ployees were engaged in union activity. While Re-spondent employed only five employees in its retreadshop, the record discloses that Garcia distributed au-thorization cards to fellow employees during lunchhours and after work at either their or his own home.Thus, it is clear that, unlike those cases cited by thedissent, the organizing campaign here did not takeplace on the Employer's premises. As the Board saidin Hadley Manufacturing Corporation, 108 NLRB1641, 1650 (1954):However, the mere fact that Respondent's planttially discredited any conflicting testimony offered by Eldon Akin.('Collins & Aikman Corporation. 187 NI.RB 620 (1970): Thunderbird Mo-tel, Inc., 180 NLRB 656 (1970): The Ridge Tool ('orpan., 102 Nl.RB 512(1953).(' .Sear, Roehuck and (o.. 172 NL.RB 2222. In 1 (1968). KIMBALL TIRE CO., INC.345is of a small size, does not permit a finding thatRespondent had knowledge of union activitiesof specific employees, absent supporting evi-dence that the union activities were carried on insuch a manner, or at times that in the normalcourse of events, Respondent must have noticedthem.In view of the foregoing. we find that the evidencedoes not establish that Respondent had any reasonto believe that Eldon Akin and Jones were involvedin union activities. Accordingly, we conclude that thecases on which the dissent relies are distinguishablefrom the instant case.Our colleague further contends that the timing ofthe layoffs supports a finding that Respondent's eco-nomic defense was pretextual.8In our view, the tim-ing of the layoffs fails to support the General Coun-sel's case. We note that the dissent presents statisticswhich show that Respondent's gross sales betweenJanuary and September were approximately 28 per-cent higher than in the corresponding months of theprevious year. This statistical analysis partially dis-torts Respondent's financial situation, however, asthe opening of the Grover City store in January pro-vided about 15 percent of the sales increase. It wasalso stipulated at the hearing that Respondent's salesof passenger and truck tires substantially declinedbetween July and October, as set forth below.9stant during that year. Thus, we agree with the Ad-ministrative Law Judge's finding that Respondentwas forced to reduce its employee complement at allthree stores when sales increases during the peaksummer months did not continue into the fall as ex-pected. In reaching this conclusion, we also rely onfinancial statements submitted by Respondent whichdisclose that, although the ompany made a netprofit of about $26,000 during the first 8 months of1976, declining sales commencing in September re-sulted in a net loss of approximately $2,000 for theear. I()We also disagree with the dissent's conclusion thatthe selection process for the layoffs of these employ-ees was discriminatory. Following the layoffs, as not-ed, Respondent transferred Teague and Hendricks,who had over 4 years of seniority, from its GroverCity store to replace Akin and Garcia in the retreadshop. While the dissent correctly points out thatTeague had no previous experience as a tire buffer.the record is inconsistent on how much training isnecessary to perform the job adequately. Eaton testi-fied that the job could be learned in 3 days, Akinsaid training would take 30 to 60 days, and Garciaclaimed that 60 days would be necessary. Further-more, we have noted that Teague also handles retailsales at all three of Respondent's stores and occa-sionally performs road service calls when necessary.The dissent points out that Akin had done similarwork for Respondent in the past. but concedes thathe no longer could perform heavy lifting due to aback injury. Although our colleague argues thatTeague's job responsibilities do not include suchwork, the record discloses that heavy lifting is re-quired to change a truck tire on a road service call.It is also evident, with respect to Jones, that hecould not handle service calls, his primary function,after the revocation of his driver's license in April. Infinding that Respondent's explanation for choosingto lay off Jones is pretextual, the dissent relies onevidence that, when Jones told the retail manager. onApril 5. that he had lost his license, the manager re-° The dissent deems "inappropriate" our reliance upon evidence of i-nancial losses occurring suhsequent t the laioffs on September 29 A finan-cial statement submitted h Respondent for the month ending In August.however. reveals that net operating profit during that month as minus$27194. In our view. this figure. combined with declining sales. ndicatesthe start of a negatise profit trend which ultimately continued he rcmainderof the ear Furthermore. Respondent's cash flow situation wais extremelscritical at that time It had short-term liahilities of $285.14980. while cur-rent lassets aggregated only $S112,49745. including $21096 in cash. Thus.Respondent was not onl) beginning to lose mone) in the daild operation iofIts business. hut it was also confronted with a considerable problem meetingexpenses in the immediate future. Since other efforts to decrease expenses.such as increasing sales, reducing inventories. and raising prices. had al-read filed. the onls recourse iatilhable to Respondent was to reduce itspaxrroll bh laing off the licced dliscriminatees. In fact a:s he Admnlnstra-tlise la.w udge pointed out, the psroll fr Jnuar 1977 wals approxlm;tlel,20) percent less than hat for Augusl 1976MonthJulyAugustSeptemberOctoberPassengerTire Sales1,4881,6181,3011,035TruckTire Sales562453351308While it is true that Respondent made no layoffs in1975, exhibits offered into evidence at the hearingreveal that its gross revenue remained relatively con-We find that the significance placed hb the dissent on eidence hatRespondent hired new employees at its San I s Obispo location In earls1977, without recalling the alleged discriminatees. is misplaced. The recordshows that two of the hirees served as temporary replacements for theirrespective brothers who had taken leases of ;ihsence While another Indis d-ual was also employed about the same time to perform alignment work Inthe hack shop. the eidence further discloses that none of the alleged dis-criminatees had ever done such work for RespondentOur colleague. in disputing this evidence. relies ton Walter Akin's pur-ported testimony that a backlog of work existed in the retread shop at thetime of the lasoffs Our rea ding of the record discloses. however that It wasEildon Akin who testified that his son old him this was so In ans event, therecord also reveals that both FRldon Akin and Garcia agreed that, while theworkload per enmployee may have increased due to prior lasoffs in August.the amount if inciomilng work fr the hibak shop had decreased during thelast few weeks in September We therefore conclude that the vague esti-mony regarding the amount of asailable work in the retread shop at thetime of the la offs does not refute the fact that there had been a substantialdecline in Respondent's business.K I M B A L L T I R E C O ., I N C ~ ~~ ~ ~~~~~~~~~~~.3 4^ _ , .._ 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDplied that there was plenty of work for him in thefront shop. At that time, however. Respondent wasanticipating substantial sales increases during thesummer months. Thus, when it became apparent thatthe Company would suffer heavy financial lossesduring the last 4 months of the year. Respondentcould not afford to retain an employee, such asJones, with a limited capacity to perform his joh.In sum, we find that Akin and Jones were not laidoff because of their union activities. Accordingly. weshall dismiss these allegations of the complaint.The Representation ProceedingThe Petitioner objected to the results of the elec-tion, asserting that Respondent unlawfully laid offunit employees during the critical period. Based onour conclusion that Garcia's layoff violated Section8(a)(3), we find merit in the objection. Pure ChemCorporation, 192 NLRB 681 (1971). Accordingly. weshall set aside the election and direct that a secondelection be held.Tmll Rill)NHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (I) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pur-poses of the Act. Such affirmative action shall in-clude an order that Respondent offer James Garciaimmediate and full reinstatement to his former jobor, if that job is no longer available, to a substantiallyequivalent position, without prejudice to seniority orother rights, privileges, or working conditions. Weshall order that Respondent make Garcia whole forany loss of pay or other benefits he may have suf-fered as a result of the discrimination practicedagainst him, with backpay computed in the mannerset forth in F. W. Woolworth Compan,, 90 NLRB289 (1950), with interest to be computed in the man-ner set forth in Florida Steel C'orporation. 231 NLRB651 (1977)."AMENDED CONCLL SION OF LAWSubstitute the following for paragraph 3 in the Ad-ministrative Law Judge's Conclusions of Law:"3. By permanently laying off employee JamesGarcia in reprisal for his support of the Union, Re-spondent has engaged in, and is engaging in, unfairI See. generally. Il I'lumhing teatrng (,. 138 NlRB 716 (1962)labor practices within the meaning of Section 8(a)(3)and (I) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Kimball Tire Co., Inc.. San .uis Obispo. ('California,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging union activity by permanentlylaying off employees in reprisal for their support ofor membership in the Union.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Offer James Garcia immediate and full rein-statement to his former job or, if that job is no longeravailable, to a substantially equivalent position, with-out prejudice to his seniority or other rights, privi-leges, or working conditions, and make him wholefor any loss of pay or benefits he may have sufferedas a result of the discrimination practiced againsthim in the manner set forth in the section hereofentitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analvze the amount ofbackpay due under the terms of this Order.(c) Post at its office in San Luis Obispo, Califor-nia, copies of the attached notice marked "Appen-dix." 2 Copies of said notice, on forms provided bythe Regional Director for Region 31, after being dulysigned by a representative of Respondent, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.If Is :l RtlER OR)LRI.)D that the election held onOctober 29, 1976, in Case 31- R(' 3593 be, and it11 II the esent that this Order is enforced h\ a ludginent of ai tUntedStates Court of Appeals, the ords in the notice reading "Posted hby Orderof the National l.abor Relations Board" shall read "Posted Pursuant to aJudgament of the Ulnited St.ales (urlt of Appeals nforcing an Order of theNational I.ahor Relatlos Board." KIMBALL TIRE CO., INC.347hereby is, set aside, and that Case 31 RC 3593 be,and it hereby is, severed from Case 31-CA 6479 andremanded to the Regional Director for Region 31 forthe purpose of conducting a new election.[Direction of Second Election omitted from publi-cation.j '"MTIMB[ R JINKINs, dissenting in part:I join my colleagues in finding that Respondentviolated Section 8(a)(3) and (I ) of the Act by perma-nently laying off James Garcia in order to discourageunion activity and dissipate union support and be-cause of his involvement in union activities. How-ever, I am unable to agree with my colleagues' find-ing that the permanent layoffs of Eldon Akin andJames Jones were not likewise discriminatorily moti-vated.I am puzzled by the majority's finding that Re-spondent's economic defense was a pretext when ap-plied to Garcia, but was valid with respect to Akinand Jones. Their conclusion was the sole defense of-fered to support simultaneous layoffs of three em-ployees is a pretext as to one of the three, but valid asto the others, is illogical. The only factor which dis-tinguishes the layoff of Garcia from the others is thatRespondent obviously had actual notice of Garcia'srole as a leading organizer for the Union due to hissitting with the union business agent at the represen-tation hearing on September 9, 1976. The majorityseizes on this distinguishing fact to support its deci-sion but ignores the uncontraducted testimony of El-don Akin that his son. Walter Akin, who was stipu-lated to be a supervisor, told him that one ofRespondent's owners claimed in August that theCompany knew who had signed union applicationcards.'4Furthermore, the majority errs in findingthat actual knowledge of an individual's union activi-ty is a prerequisite to finding a violation of Section8(a)(3). The General Counsel correctly notes that thereal issue is whether or not Respondent believedAkin. Garcia, and Jones to be involved in union ac-tivity and. based on that belief, took action againstthem. See Collin.v & .4ikman ('ororation, 187 NI.RB620, 625 (1970): 7lunterbird Moll, Inc.. 180 NL.RB656 (1970); The Ridge Tool (ompanreR , 102 N IRB 512i. ce/lsor footnote onmitted from pubhicallon.I'The majoritN's rejection of Akin's uncontradicted lestnlo that hisson. Walter, told hint that the layoffs in issue resulted from the empli\ees'signing authonrizatlon cards is puildhng In finding ms rehalnce In that testi-mony "inappropriate." the majorit5cites he fact that the Adminlstr.licLas Judge did not expresskl credit or dilscredi thai testinons. In effect.therefore. the majority discredits Akin's uncontradicted lesnllmn,1. eenthough Walter Akin, who testified at the hearing, did not denN making thestatement. I preous cases we hase criticized and reersed Adminlstriatlel.aw Judges for ignoring releant. unonitr.lahled testlmonN See. c .iRanch faurlAei. 23S NI RB 48 (1978): (;oAld Sl.ndrd £nierrrc.. Im. c t./ 234 NlRB 18 (1978) Bra,., ka]. It, 227 NI.RB 973 (1977) Ihemajorits coninitit the S.ilIre error.(1953). A careful reading of the record compels me toconclude that Respondent's layoff of all three em-ployees was motivated by antiunion considerations.Respondent's animus toward the Union was wellestablished and, as noted by the majority, was madevery clear to the employees. Garcia testified, withoutcontradiction, that, in August 1976. Walter Akin toldhim that Respondent received a letter from theUnion claiming representation of the employees and,in response, one of Respondent's owners, eitherBryan or Eaton, stated that he wanted "to close thedoors down" and "that if he couldn't run his ownCompany; then no one could." In early September,Walter Akin told Garcia that the owners "were mad"and "would do everything in their power to stop theTeamsters Union." Again, in late September. WalterAkin told Garcia that Respondent's owners were"pissed off." and would "do everything in their pow-er to stop the Teamsters Union from coming intoKimball Tire Company, even if they had to closetheir doors." These statements, although not allegedas independent violations of the Act, provide an in-formative background for the events which followed.Contemporaneous with or shortly after the layoffson September 29, 1976, Orville Teague was transfer-red from Respondent's Grover City store to the re-tread shop in San Luis Obispo where Akin and Jonesworked. Although Akin had more than 9 months'seniority over Teague, Teague was assigned the jobof inspecting and buffing passenger tires, a functionformerly performed by Akin.5Respondent arguesthat it wasjustified in transferring Teague because hewas a more versatile employee than Akin, since hecould perform multiple functions. That contention isclearly fallacious. Teague had no previous experienceas a buffer, required approximately 60 days of train-ing to perform adequately as a buffer, and spent ap-proximately 20 to 25 hours per week buffing passen-ger tires. Although Teague performed multiplefunctions at all three stores when not buffing in SanLuis Obispo, it was uncontroverted that Akin hadperformed similar work for Respondent in the pastand, although he could no longer perform heavy lift-ing, no showing was made that Teague's other re-sponsibilities included heavy lifting.Respondent's explanation for laying off Jones, themost senior employee in the retail shop, was that hehad lost his driver's license and therefore could notgo out on service calls. However, it was establishedthat Jones had lost his license on April 4, 1976., al-'- In rejecting Respondent' econonlic defense with respect to (iarcla'saI;off, the malorit\ relies in part n the asseirtin that league replaced(iaria. though league hd Iles senormIt tow secr. the Administrative l.awJudge correctlk found that l'eague replaiced Akin Ah., as a paarsw nge'r-tirebuffer It , lren drin cks ho u.ls transferred to replace G(arcia as a trilA-tire bufferKIMBALL TIRE CO., INC. 347 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDmost 6 months prior to the layoff. Indeed, when onApril 5 Jones told the retail shop manager he had losthis license, the manager replied that there was plentyof work in the shop Jones could do, and then thefollowing day, after consulting with Respondent'sowners, he told Jones the loss of driving privilegeswas no problem, and that another employee wouldthereafter perform the service calls on a regular basis.Finally, when Jones was told he was being laid off byBryan, one of Respondent's owners, the profferedreason was that "things were slow." At no time didBryan or any other agent of Respondent indicate toJones that he was being laid off due to the revocationof his driver's license. For the foregoing reasons, Ireject Respondent's explanations and find that Jones.the most senior retail shop employee, and EldonAkin were laid off in violation of Section 8(a)(3) ofthe Act.My conclusions are buttressed by: (I) the state-ment of Supervisor Walter Akin who told his father.Eldon, that he thought the three layoffs resulted fromthe employees' signing union cards: (2) the timing ofthe layoffs, which occurred less than 3 weeks afterthe representation hearing and less than I monthprior to the election: (3) Respondent's hiring of twonew employees in late 1976 or early 1977 withoutoffering reinstatement to the discriminatees herein:and (4) the statement of Respondent's counsel at therepresentation hearing to the effect that no layoffswould occur at least until the election. Even moreimportantly, the evidence shows that a backlog ofwork existed on the date of the layoffs and for sometime thereafter. Although it was undisputed that therate of incoming work had slackened somewhat, therecord shows that, due to a previous layoff of threetemporary summer employees in August, the amountof work per employee had not decreased, and mayhave even increased.'6Respondent's gross sales dur-ing every month of 1976 material herein, except Feb-ruary, were also substantially higher than for the cor-16 For this reason. I do not regard the chart in the majorilt opinion show-ing a reduction in tire sales between July and October as supportive ofRespondent's economic defense Moreover. Supervisor Walter Akin statedthat a backlog of work existed in the retread shop at the time of the layoffs.M) colleagues' reliance on financial statements submitted by Respon-dent, showing that, although it had a net profit of appriiximatel S260.(X) forthe first 8 months of 1976, declining sales commencing in September result-ed in a net loss of S2,0(X) for the year. is. in my opinion, misplaced. helayoffs in issue occurred on September 29. 1976 'lo rely upon inancialreverses which occurred thereafter to support those lasoffs is inappropriate.particularly in view of the fact that Respondent hired wo new employees inlate 1976 or early 1977.I)on .ucIas Inirnluitlol 1/. d h1 l' San Joc Baiarilan o;2lit,,r, 229NIRB 127 (1977); L.elron Pr,dul.. 1, i, 227 NILRB 576 (1976) Bro,,h,ll('rlmpan. 210 NlRB 288 (1974).responding months of 1976. According toRespondent's Exhibit 3, those sales were as follows:Gross SalesHonth19751976January $52,900 $ 74,480February 79,275 76,693March 65,552 90,645April 70,860 120,964May 85,638 93,553June 86,279 125,541July 83,115 108,850August 80,187 94,554September 80.639 89,341$684,445 $874,621These sales figures show that Respondent's 1976gross sales were approximately 28 percent higherthan in the previous year, when no layoffs weremade.'It is also worth noting that the representation peti-tion sought a unit restricted to employees at the Em-ployer's San Luis Obispo location, and all three al-leged discriminatees were employed at that location.It was not until the date of the representation hear-ing, September 9, 1976, that the unit was expanded toencompass Respondent's other places of business.Thus, although the unit was expanded prior to thesubject layoffs, the union activity originated at theSan Luis Obispo location and. I think not coinciden-tally. all layoffs were restricted to that location.In sum. I conclude that Respondent's profferedeconomic defense with respect to the layoff of em-ployees Eldon Akins, James Garcia, and James Jonesis pretextual. Even assuming, arguendo, that Respon-dent had some economic justification, I must con-clude that the layoffs were motivated at least in partto discourage union activity and dissipate union sup-port and thus violated Section 8(a)(3) of the Act.'8APPENDIXNoil(t- To EMpil.oY IFSPosIrt- BY ORI)IER O()I 111NAIIONAL LABOR REIAI()NS BOARDAn Agency of the United States GovernmentWE: wIl. NOT lay off employees because of theirsupport of or membership in Teamsters andWarehousemen, Local 381, International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganization.Wt Wll.tI. N(O in any other manner interfere KIMBALL TIRE CO., INC.349with, restrain. or coerce employees in the exer-cise of the rights guaranteed them under Section7 of the Act.Wt wii. offer James Garcia immediate andfull reinstatement to his former job or, if that jobis no longer available, to a substantially equiva-lent position, without prejudice to his seniorityor other rights, privileges, or working conditions,and wE wll t make him whole for any loss of payor other benefits he may have suffered as a re-sult of our discrimination against him, with in-terest.KIMBAI I IRF C. IN(DECISIONSIAIlMtLNI t I I (ASIJAMES S JENSON. Administrative Law Judge: These caseswere heard by me in Santa Barbara, California, on April14, 1977. The complaint, which was consolidated with ahearing on objections and challenges, was issued on No-vember 15. 1976. pursuant to a charge filed on September30, 1976.' The complaint alleges that the Respondent,Kimball Tire Co., Inc., terminated Eldon W. Akin. JamesR. Garcia, and James L. Jones because they joined or as-sisted, Teamsters and Warehousemen, Local 381, Interna-tional Brotherhood of Teamsters, Chauffeurs. Warehouse-men and Helpers of America, herein called the Union, orengaged in other protected activities, in violation of Sec-tion 8(a)(3) of the National Labor Relations Act, asamended, herein called the Act. The objection to the elec-tion, which was filed on November 3, alleges that the Re-spondent unlawfully dissipated the unit by laying off andpromoting employees for the sole purpose of disenfranchis-ing them. The tally of ballots issued following the electionon October 29 discloses that of approximately 15 eligiblevoters, 18 cast ballots, 3 of which were cast for the Union,8 against the Union. and 7 were challenged. The chal-lenged ballots were sufficient in number to affect the re-sults of the election. In the Supplemental Decision on Ob-jections and Challenges the Regional Director overruledthe challenge to the ballot of Gene Grey. thereby leavingsix remaining challenges. During the course of the hearingin this matter, the parties stipulated that two other chal-lenged voters, Greg Bryan, the son of the president of theRespondent, and Dale Overland, a temporary replacement.were not eligible and that the challenges to their ballotsshould be sustained. Thus, there now remain four chal-lenged ballots, which are not sufficient in number to affectthe results of the election, nor will the counting of the bal-lot of Gene Grey. All parties were given full opportunity toappear, to introduce evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Briefs werefiled by the Respondent and the General Counsel and havebeen carefully considered.All date, hereafter are in 1976 unles ,,theri e slaledUpon the entire record in the case and from m, observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OI F A([I JRISDI(' IOSKimball Tire Co., Inc., a California corporation with anoffice and principal place of business located in San LuisObispo. California, is engaged in the manufacture and saleof tires. Respondent annually purchases and receivesgoods or services valued in excess of $50,000 directly fromsuppliers located outside the State of California and annu-ally purchases and receives goods or services valued in ex-cess of $50,000 from sellers or suppliers located within theState of California which receive such goods in substantial-ly the same form directly from outside the State of Califor-nia. Respondent further annually derives gross revenues inexcess of $500,000. On these facts it is found that the Re-spondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR OR(GANIZAI ION INOI '* El)Teamsters and Warehousemen, Local 381. InternationalBrotherhood of Teamsters, Chauffeurs. Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.II1 I tH AlI (iIl) I N AIR I.ABOR PRA(I ( I SA. The SettingRespondent is engaged in the sale of new and retreadtires from three locations in California: San Luis Obispo,Atascadero, and Grover City, the last sometimes referredto as Arroyo Grande.The San Luis Obispo location includes a retread shopwhere used tires are buffed and molded into the retreadtires that are marketed along with new tires at the threesales facilities. The three alleged discriminatees involvedherein were employed at the San Luis Obispo facility,which is physically and organizationally divided into twosections, the front or retail shop and the back or retreadshop. At the time of the alleged discriminatory layoffsherein, Eldon W. Akin and James A. Garcia were em-ployed as passenger-tire and truck-tire buffers, respective-ly, in the back or retread shop, and James I.. Jones didsales and installation in the front or retail shop. Walter L.Akin, the son of Eldon Akin and the half brother of JamesGarcia, was the retread shop manager and a supervisorwithin the meaning of the Act. Stanford Bryan and TomEaton are the Respondent's president and vice president,respectively. At the time of the permanent layoffs involvedherein, the Respondent employed two in the Grover Citystore, five in the Atascadero store, five in the San LuisObispo retread shop, four in its retail shop. one in its align-ment shop, and a service clerical employee. The employeecomplement following the layoffs will be discussed hereaf-ter. During the summer months of 1976. however, the Re-KIMBALL TIRE CO.. INC 349.. ... .. . 350DECISIONS OF NATIONAL, LABOR RELATIONS BOARDspondent had employed three additional men in the re-tread shop, one having been laid off on August 16 and theother two on August 27.B. Advent of the UnionIn late July or early August, Garcia contacted the Unionand obtained authorization cards which he distributed tofellow employees during the lunch hours and after work ateither their homes or his own home. While the record doesnot disclose how many employees signed the cards, bothEldon Akin and James Jones testified that they did. Onone occasion Walter Akin was present at Garcia's houseduring the lunch hour when Garcia gave a card to DavidKing, another retread shop employee. Garcia testified thathe had also talked in favor of the Union to employees onseveral occasions in Walter Akin's presence.2On August 12, the petition for election in Case 31-R('3593 was filed, wherein the Union sought an electionamong the employees of the Respondent's San Luis Obisporetread shop. The hearing was held on the petition on Sep-tember 9. Garcia, who sat with the Union's business agentduring the "R" case hearing, testified that during the hear-ing the Union objected to any delay in the election for fearof future layoffs and that he heard Eaton tell Respondent'scounsel that he could see no further layoffs, which remarkwas reiterated by Respondent's counsel. The pertinent por-tion of the transcript of the "R" case was admitted in evi-dence in this proceeding as General Counsel's Exhibit 2(b).and reads:MR ROZA: No, but I would like to say this on therecord:We would like to have this election as soon as possi-ble, because through the employer's own admittanceon the record, this is a kind of a seasonal thing as faras workload is concerned, and I think that was ven-fied on the record by the people who have been laidoff up to this point. And should this thing continue toany length there is a possibility that more people willbe laid off.MR. lONt: I will say that you will have an electionsometime at the end of October or first week in No-vember, and I don't think there will be any substantialchange in employment over that period, if that will setyour fears at ease. This is predicated on what I knowto be the Board procedure in this matter.We are not going to file exceptions in Washingtonunless we come up with something that totally blowsour mind.Long, Respondent's counsel at both the "R" case hearingand the instant proceeding, denied that at an), time duringthe hearing he discussed future layoffs with Eaton. I con-clude that the entire discussion regarding "layoffs" and"change in employment" is contained in the exhibit quoted2 G;arcia apparently lived near the San; lu s O()spo plant, and It ;ascustomar for some of the employees, including Walter Akin. his half hroth-er, to have lunch at his house. It appears hat (;a;rcia and Wa;lter Akin wercfrequent visitors in each other's homes. both before and after the la;off,.herein.immediately above.Following the "R" case hearing, the Regional Directorfor Region 31 issued it )ecision and Direction of Electionfinding appropriate a unit composed of all full-time andpart-time production, maintenance, and service employees.and service clerical employees employed at the Respon-dent's San Luis Obispo. Atascadero. and Grover Citystores, excluding all other employees, professional employ-ees, guards, and supervisors as defined in the Act. 'The elec-tion was conducted on October 29, resulting in a count ofthree ballots for the Union, eight against. and seven, a de-terminative number, challenged. Three of the challengedvoters, Eldon Akin, Garcia. and Jones, had been laid offon September 29 and are the discriminatees alleged herein.Of the remaining four challenged voters, the Regional Di-rector orverruled the challenge to the ballot of Gene Grey,and the parties stipulated during the instant hearing thatDale Overland was a temporary employee and thereforenot an eligible voter and that Greg Bryan was not an eligi-ble voter because he is the son of the Respondent's presi-dent. As the remaining challenges now number four, anumber insufficient to affect the results of the election, it isnot necessary to determine the eligibility of W.D. Hen-dricks, who was challenged by the Union.Following the election, however, the Union filed the fol-lowing objection, which was consolidated for hearing withthe unfair labor practice charges herein:The employer unlawfully dissipated the unit by layingoff and promoting employees for the sole purpose ofdisenfranchising them.Eldon Akin. Garcia, and Jones, the subjects of the layoffalleged in the objection, are the alleged discriminatees inthe unfair labor practice case. Hence, the issue in both the"R" and "C" cases is whether those three men were unlaw-fully laid off because of their interest in the Union and/orfor the purpose ot disenfranchising them.C. The Alleged Discriminatees1. Eldon W. AkinEldon W. Akin, herein called Eldon, was first employedby the Respondent in June 1956 and quit in about 1961. Atfirst he worked in the front shop and later in both the frontand back shops. In 1962, he was rehired and worked, ap-parently in the back shop, until he was "laid off due toeconomic reasons" in 1972. Eldon testified that he was themanager of the back shop for 8 or 9 years, the position nowheld by his son Walter. During at least a portion of thatperiod, the Respondent recognized the Union as the collec-tive-bargaining representative of its employees. In 1970 or1971, while he was the manager of the retread shop. Eldonfiled a decertification petition with the Board. The recordshows that the petition was ultimately dismissed because ofhis management position. Between 1972 and 1975. he wasin business for himself. On October 20, 1975. he was re-hired and worked until March 16, 1976. when he was againlaid off. He testified without contradiction that Eaton toldhim the layoff was temporary. On June 2, he was eitherrecalled or rehired, and worked in the back shop as the KIMBALL TIRE CO., INC.351passenger-tire buffer until September 30.3Eldon testifiedthat he has a dislocated disc and has neither worked in thefront shop nor driven the service truck during the 1970's.The Respondent attributes his failure to perform servicework, which entails lifting, to the condition of his back.4In early July, Eldon questioned Eaton about an incen-tive-pay program that "I was supposed to be on." Eatontold him, "that the other guys in the [reicap shop hadturned it down and he was coming up with a new programinvolving three of us which was l.uis Silva, Walter Akinand myself; that would be the three of us involved in thenew incentive."Eldon's union activity appears to have been limited tothe signing of an authorization card on an undisclosed datein August. He testified that sometime in August he and hisson Walter were discussing "the amount of business andthe layoffs" of the summer employees,5and that Waltertold him that Eaton and Bryan "had asked him if he knewwho was involved in the union activity and if he [Walterlwas: and also, they told him it had to be someone thatknew the situation pretty well to have kept it quiet so long..[and that] either Tom [Eaton] or Stan [Bryan], I don'tremember which, had told him that they knew who hadsigned the union application at one of the conferences theyhad with them (sic)."Eldon testified that on Monday. September 27, his son,"Walter told me that he had had a conference with the twoowners the previous Friday and they were going to have tocut down on the employees and it was going to eliminateme and one out of the front shop and one out of the Atas-cadero store and they had considered laying James Garciaoff, but there was a slight disagreement of letting thatmany go out of the recap shop at the same time, so theydecided to keep him on temporary." Later that day Waltertold him that Dub Hendricks, manager of the Grover Citystore, was going to be transferred to the San Luis Obispostore to do tire buffing, and that the two owners were goingto "step in and help the management of the stores."" Atthe end of the workday on September 29, Bryan told Eldonthat business was slowing down and that he was going tobe laid off, but as soon as business picked up he would becalled back to work. He worked, however, through Septem-ber 30.Eldon testified that in early October, at his home, he andWalter were discussing the layoff and that Walter "thoughtthe same as the rest of us did. it was due to the applicationbeing signed by the employees why the three of us werelaid off." In apparently another conversation Walter statedIWhile [-Idon characteried his return t work as a recall. the Respondentcontends he was rehied on June 2. and counts his senlorit, from that dateIt makes no difference. hesver, insofar las departmental senioritt is con-cerned. whether he was recalled or rehired n June 2 since his earlier rehiredate. Ocobher 20, 1975. still leaves holh (i;arcl and him as the emploseeswith the least seniority in the hack shop.4 F1don s presently employed bh another tire hop. tie testified that whilehe does sales and service work at that store. he does not do service work inthe field r on the road. It appears from he record that field and roadservice work is more phsicall demandlng thian service rk at the sreAs Allre was laid off on August I., and Azevedo and Moriton were laidoftn .t August 27. I onclude that this coinersaltiO)n occurred at the end ofAugusiAccosrding to (arcia. Walter told hintm uhstaniialla the sa;me thingthat "he really couldn't see where the production-thebusiness had dropped off that much because they werebacklogging as they went along ...that the productionwas down being that Dub Hendricks was brought up to dothe buffing and he wasn't fully experienced and they hadto retrain him himself-that Walt had to retrain him be-cause there was a lot that he didn't know to where if he hadexperienced buffers, it wouldn't have been backlogging."In November, according to Eldon. "Walter told me thatthey were behind on their tire production down there andhim and Dub Hendncks they went up and talked to StanBryan, trying to get him to hire me back to work so that wecould get production back up. but Stan told them 'no.'"Eldon acknowledged that incoming business had sloweddown at the time of his layoff, but contends that there wasa backlog of tire casings to be capped.2. James R. GarciaGarcia was employed in the recap shop as the truck-tirebuffer from May 19, 1975, until his layoff on September 29.In early June, at a meeting which included Dub Hendricks,Garcia, Walter Akin, and the two owners, in which "wewere talking with the bosses about a raise," Garcia askedfor an increase of 50 cents. After talking it over and theowners stating they felt they needed more production, itwas apparently agreed the men would receive a 25-centraise, with another 25 cents in the future. Sometime duringthe summer of 1976. apparently in July. Garcia contactedthe Union and thereafter distributed authorization cards toemployees during the lunch hour and after work. On oneoccasion in either late July or early August, Walter Akinand David King were having lunch at Garcia's home whenGarcia gave King an authorization card. On other occa-sions Walter was present when Garcia spoke favorablyabout the Union to other employees. Most of these conver-sations occurred at Garcia's home during the lunch hour.As noted before, Walter Akin and Garcia are half brothersand "good friends." Garcia testified that he wasn't con-cerned that Walter would report his union activities to Ea-ton and Bryan because Walter was his brother and hedidn't look upon him as management. He testified furtherthat Walter expressed "his personal feelings... that ...it would be good for us to be in the Union." 7 In view oftheir family and personal relationship. the fact Garciawasn't concerned that his half brother would report hisunion activities to the owners, and Walter's denial that hedid so. I decline to impute Walter's knowledge of his halfbrother's involvement and activities on behalf of the Unionto Respondent.Garcia testified that following the filing of the "R" casepetition on August 12, Walter Akin told him that the own-ers had received a letter from the Union and that they wereupset and one of them had said "that he wanted to closethe doors down; that if he couldn't run his own company,then no one could." In early September, Walter told himthat the owners "were mad and they would do everythingWhen questioned hb FEaton and Brsan regarding his knsledge oif unionacti tlies. alter testified that he denied uch kno ledge [here is nothingin Ihe record to een ugget that Waller 1llt nt estirlf credlihs in allrespect,KIMBALL TIRE CO. INC. 351 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDin their power to stop the Teamsters from becoming a partof their company." About a week before the layoff, Garciawas visiting Walter Akin at the latter's home in ShellBeach, and Walter told him that "the bosses were upset.They were pissed off. They were going to do everything intheir power to stop the Teamsters union from coming in toKimball Tire Co., even if they had to close their doors." 8Garcia attended the "R" case hearing on September 9and sat with Roza, the Union's business agent. Eaton testi-fied that this was the first knowledge that Respondent hadthat Garcia was involved with the Union.On Monday, September 27. Walter Akin told Garciathat his father was going to be laid off on Friday, that theywere considering also laying off Garcia, and that the own-ers were talking about bringing Dub Hendricks to San LuisObispo to do the passenger-tire buffing then being done byWalter's father and to "help out with the pre-cure build-ing." 9Garcia testified that he had operated the truck molds forthe Respondent during his first 3 or 4 months of employ-ment and that, while he had done so for a former em-ployer, he had never changed, balanced, or sold tires forthe Respondent, nor had he been requested to do so.'°Healso acknowledged that, at the time of the layoff, incomingwork had decreased but contends that the workload perman had increased because of the August layoff of thetemporary summer employees.3. James Lawrence JonesJones was hired on December 1, 1975, and, after runningpassenger-tire molds for about a month, worked in thefront shop in sales, installation, and making service callswith the truck. On April 5, his driver's license was suspend-ed due to a drunk driving conviction, and on the followingday he told James R. Stevens, the front shop manager, ofthe license suspension. It is not clear from the record whodrove the service truck for the 6 weeks following Jones' lossof license, but on May 21, Roger [). Lowe commencedworking in the front shop, was assigned the service truck,and took over the service calls.Sometime between April and June, Jones asked Stevenswhat his chances were of getting a raise, and was told Ste-vens would have to talk to the owners about it and "hewould get back later to me." Nothing more was ever saidregarding the wage increase.Jones' union activity was limited to the signing of anauthorization card at Garcia's house during the lunch houron an undisclosed date. He neither told nor had any reasonto believe that anyone from management knew of his sup-port for the Union.One morning in late September, Jones called Bryan toreport that he would not be in that day. Bryan told himThe complaint fails to allege, nor did the General (Counsel contendeither at the hearing or In his brief, that the foregoing statements wereviolative of the Act. As the issue was not fully litigated. I make no findingswith respect theretoWhat the precure entailed. or who performed that work. was not elictedon the record.[0 It was not shown that the Respondent wuas aware of his pres ious rperi-ence.that he was going to have to lay him off "because thingswere slow and that he wanted to talk further on the subjectto me in person." On the following day, Bryan reiteratedhis statement that the layoff was because "things weregoing slow." No mention was made of the fact that Joneshad lost his driver's license and could no longer drive theservice truck.D. The Respondent's DefenseReferring to a history of past layoffs. the Respondentcontends that the September 29 layoff was prompted bybusiness considerations and was based, in the cases of El-don Akin and Garcia, on seniority and, in the case ofJones, on the fact that he did not have the flexibility of jobfunctions, since he had lost his driver's license and couldno longer make service calls.'Eaton testified that the Respondent had intended to ex-pand the retread plant after substantial early summer salesincreases, but that it became obvious that sales would notcontinue at that pace for a number of reasons: (a) a GSAcontract to do recapping at Vandenberg Air Force Baseand Fort Ord, estimated at $100,000, did not materialize:(b) with the advent of a strike in the rubber industry in thelate summer of 1976, the Respondent expected the price ofnew tires to go up, with the consequent increase in the saleof the cheaper retreads, which expectation did not mate-rialize; (c) expected sales to college students returning toCal Poly in mid-September did not materialize:j2and (d)increased competition from discount stores and other tiredealers, Sears in particular, which had expanded from a2-bay to a 10-bay operation in early August. Eaton charac-terized the break-even point for sales at approximately$90.000 per month and stated that, for August. with grosssales of $94,554. the Respondent showed a net profit of$379.56. Gross sales for the months of September and Oc-tober were $89,341 and $67,036, respectively. While therewas a net profit for the first 8 months of the year, in theamount of $25,320, commencing with September. accord-ing to Eaton's uncontradicted testimony, the Respondentsustained increasing losses, which resulted in a net loss forthe year of approximately $2,000.A comparison of lines 53, 54. and 74 in Respondent'sExhibits 5 and 6 tends to corroborate Eaton's testimonyregarding the profit through August and the loss for theyear. Thus, it is seen that the current net profit for the year(current retained earnings) at the end of August was$26,320 and prior retained earnings were $35,309.83. "Priorretained earnings" in January 1977 were $32.762.87, indi-cating a loss for the year 1976 of $2,546.96, and a loss forthe last 4 months of the year of $28,866.96 ($26.320 plus$2,546.96). In this regard it is noted that the Respondentlost $7,450.48 in January 1977, further reducing retainedearnings by that amount. Eaton testified that Respondentrealized that to improve the profit picture it was necessaryto try and increase sales and to cut down on inventoriesand expenses. Unable to increase sales because of the com-II he tetimins shows that sc rvlic calls are miade frontl ne to four imesia day and that each call tlla take frolm aIpproxirnalelv an hour toi an entireda s tI he student sales also failed to materlh,e In 1974 KIMBALL TIRE CO., INC.353petition, the Respondent reduced inventory by returningmerchandise and decided to cut expenses by reducing theemployee complement. Accordingly. in August three tem-porary employees hired to work in the back shop for thesummer, Alire, Azevedo. and Morton, and a temporaryjanitor, Morrow, were laid off.Eaton testified that the first time the Respondent wasaware of union activity in its facilities was upon receipt ofthe "R" case petition. which was filed on August 12. Thefirst thing he did thereafter was to ask Walter Akin if heknew anything about it. which Walter denied. He nextcalled the West Coast Industrial Relations Association re-garding the matter and then gave instructions to all mana-gerial and supervisory personnel not to talk to the employ-ees regarding the Union and that labor counsel wouldhandle all information regarding the Union. Eaton testifiedthat while he did not want to make any changes in theemployee complement at that time because of the adventof the Union, the Respondent was having a problem meet-ing the payroll, and the economic condition required thatsomething be done. He thereafter called his labor counseland told him the Company was in serious financial troubleand was going to have to lay off several employees. He wasadvised that a layoff at that time was the worst thing theRespondent could do. However, aton emphasized thefact that the Respondent could not meet the payroll andwas told that if he had to lay off anyone, it should be in theinverse order of seniority by department. With incomingorders in the retread shop slackening.3it was decided tolay off Eldon Akin and Garcia. the two employees in theback shop with the least seniority. In discussing additionalreductions, Eaton mentioned that Jones was a problem,since he could no longer make service calls because of theloss of his driver's license. Long, his labor counsel, thenapproved Jones' layoff. Accordingly, the three were laid offon September 29. While admitting that he knew Garciawas in favor of the Union, since he had sat with theUnion's business agent at the representation case hearing,Eaton denied that he had any knowledge that either EldonAkin or Jones favored the Union. Rather, he testified thathe felt that Eldon was pro-Company. since he had filed apetition with the Board in 1970 or 1971 seeking to decertifythe Union.14He testified that he had also considered Jonesa vote for the Company, since he had been kept on as anemployee after losing his driver's license.Contemporaneous with or shortly after the three layoffs,Hendricks. the Grover City store manager, and OrvillelTeague, also from Grover City, commenced working at theSan l.uis Obispo facility.i' Hendricks had worked in theSan Luis Obispo facility from March 1972 until the GroverCity store opened and had experience in both the front andback shops. After his transfer back to San Luis Obispo. hedid the truck-tire buffing, worked in the front shop, includ-ing service-call work, and also worked in both the GroverCity and Atascadero stores. It is clear that none of thealleged discriminatees exhibited that job versatility. EatonII th t l n ta c Irr rlhu Icd , ho ilI I Id -(i ar.la4 t Respondenl pl)rerit~l had ., t ollecnc-h:rgainng relati,hLpwith the 1lnion in the late 19¢)'. and clrl 117'",I~ lhe (;ro)vcr ( ts sitre openetl I ItILIt!-\ 1976characterized Hendricks as "a very qualified buffer whocould do an) job in the retread plant and he could alsochange truck tire, he could go back and run a store, if hehad to. and [we could] put him where he was the mostvaluable to the Company." Teague does the passenger-tirebuffing at San Luis Obispo and performs multiple func-tions also at all three stores. The Atascadero store, which atone time was a five-man store, has been reduced to a two-man store. While not definitively stated on the record, itappears from the testimony that the Grover (City store isnow, as before a two-man store. Excluding supervisors, theretread shop at San Luis Obispo has been reduced fromfive to four employees, and the retail or front shop hasbeen reduced from four to three employees. And, whilethere have been several new hirings, the evidence does notdisclose any intent to discriminate against the three menlaid off in September. Thus. Oscar Romero was hired afterSeptember to replace his brother in the front shop, wherehe drives a service truck and makes service calls.l HBenMartello, an experienced alignment and brake man, washired in January 1977. following a fire which completelydestroyed the San luis Obispo shop." In addition to per-forming service truck work, he did carpentry and mechani-cal work on the burned-out premises. He has since re-signed. None of the alleged discriminatees has theversatility or experience possessed by Martello. In additionto the transfers of Hendricks and Teague from Grover Cityto the back shop crew, the only new hire in the back shophas been Terry King. who was a temporary replacement onthe truck mold for his brother, who had sustained an in-jury. John Waldron, an alignment man, replaced ForrestSchmidt at the Atascadero store. None of the alleged dis-criminatees was shown to be qualified for alignment work.From the foregoing. it is clear that the Respondent hasreduced the number of employees at the three stores, and acomparison of the payrolls for August 1976 (Resp. Exh. 5)and January 1977 (Resp. Exh. 6) reflects the reduction.Thus, the payroll for Januar' 1977 was $17,405.75, or$4,445.40 less than the August 1976 payroll of $21.851.15, areduction of 20.34 percent. In this regard, it is noted thatthe salaries of the officers show a 33 percent reductionfrom $2,610 to $1,740.E. ConclusionUpon the basis of the foregoing facts, I conclude andfind that the layoffs of Eldon Akin, Garcia, and Jones werefor economic reasons, and not, as alleged in the complaint.because they "joined or assisted the Union or engaged inother protected concerted activities for the purposes of col-lective bargaining or mutual aid or protection."E. The Objeclion to the ElectionThe objection to the election states:The Employer unlawfully dissipated the appropriate.i.c, ,,s unihilc t s dr 4,c Apte .April .19'(h hc.z,>i c Of his drier'Sec Rep I h 5. the haricd hb.ni the fr Alquusl 7thKIMBALLTIRFCO.. INC 353... ... ... , ... .. x . 354DECISIONS OF NATIONAL LABOR RELATIONS BOARI)unit by laying off and promoting employees for thesole purpose of disenfranchising them.1Having found that Eldon Akin, Garcia, and Jones werenot unlawfully laid off, and no evidence having been sub-mitted that any employees were promoted, I find no meritto the objection as stated. Remaining, however, is the ques-tion posed by the Regional Director in the challenged bal-lots portion of the Supplemental Decision on Objectionsand Challenges, Order Directing Hearing and Order Con-solidating Cases, regarding the challenged ballot of DaleOverland. That question is whether one of the Respon-dent's supervisors told an employee that Dale Overland,who was hired 2 days before the payroll eligibility date,had been hired by the Employer to "vote no" in the elec-tion. The Regional Director recites that:Since this allegation is similar to the objection in thismatter and related to the unfair labor practice issues. Iconclude that it can best be resolved by a hearing to-gether with the issues raised in the complaint and no-tice of hearing.There is no allegation in the complaint, and no conten-tion was made at the hearing herein or in the post-hearingbriefs, that the statement, if true, constituted a violation ofthe Act. Insofar as the statement might affect the votingeligibility of Overland, that is no longer an issue. since theparties have stipulated that Overland was a temporary em-ployee and not eligible to vote in the election. '[he issuehas, therefore, been considered solely as an objection to theelection.Luis Silva, a recapper employed in the back shop, testi-fied on direct examination that in a conversation with Ste-vens, the supervisor in the front shop, in early October, "Iasked what he thought about Dale Overland's vote and hetold me ...he was hired for a no-vote." [Emphasis sup-plied.] On cross-examination he admitted that he hadasked Stevens how he thought Overland would vote, and thatStevens "in a joking way" responded, "It was a no-vote."Recalled as a witness by the undersigned, Silva testifiedthat "I asked him why they had hired him and he told meit was to vote no" in a joking manner. He testified furtherthat Stevens said, "It could be a no-vote" and "he washired for a no-vote." Respondent's Exhibit 2 shows thatOverland was hired on September 13, 4 days after the "R"case hearing, to work in the Atascadero store. At that pointin time it could not have been known by the Union orRespondent whether the unit would embrace the single SanLuis Obispo store unit, as sought by the Union. or a three-store unit, as contended by the Respondent. Consequently,I doubt the Respondent would have sought to "pack" theunit at that time by hiring an employee in Atascadero. Nofurther evidence was offered by any of the parties regard-ing Overland except. as stated above, they stipulated thathe was a temporary employee and not an eligible voter.While I believe Silva attempted to recall exactly whatwas said between him and Stevens. his testimony is some-thing less than exact.'8It is one thing to ask how one thinksan employee is going to vote and quite another to ask whyhe wsas hired; vet this is precisely how Silva testified. Hewas equally imprecise in giving Stevens' response: at first"he was hired for a no-vote": second, in a 'joking way," "itwas a no-vote": third, in a "joking way ..it was to voteno"; fourth, "it could be a no-vote": and fifth, "he washired for a no-vote." Upon the foregoing, I conclude thatSilva asked Stevens how he thought Overland would votein the forthcoming election, and that Stevens' response wasto the effect he thought Overland was "a no-vote." In any'event, Silva characterized Stevens' response as "joking,"indicating to me that Silva did not take Stevens' response,whatever Silva now states it to have been. seriously. Gener-ally speaking, it is the impact or effect upon employees thatconcerns the Board where objectionable conduct is alleged.In these circumstances. I find that Stevens' response to Silva'squestion about how he thought Overland would vote had noadverse impact or effect upon any employee. Accordingly,I recommend dismissal of the objections to the election intheir entirety.(i. 71he C(hallenges'The tally of ballots discloses three ballots cast for theUnion, eight against, and seven challenged, which weresufficient in number to affect the results of the election.The Regional Director overruled the challenge to the ballotof Gene Grey; the parties stipulated at the hearing hereinthat Greg Bryan and Dale Overland were not eligible vot-ers; and I have found that Eldon W. Akin, James R. Gar-cia, and James L. Jones were permanently laid off for eco-nomic reasons. Accordingly, I recommend that thechallenges to the ballots of Greg Bryan, [)ale Overland,Eldon W. Akin, James R. Garcia and James L. Jones besustained. CN( I SONS (1 LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. he Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has not engaged in the unfair laborpractices alleged in the amended complaint.[Recommended Order omitted from publication.]t In this regard .hen tecliled as a1 willness Sis chlilanLged his peillu,testimniny bh substantiall decreasing the number hours he claimedTeague spent per week buffing res,."nl light f the resolution of the hallenlges of (irc. HiBran .and ()ver-tind. the pariie agreed it as IticCTsstr\ iN) locrinllnc lite eligibilit ofW I) Ilendrlik. since his h;allo could nl affect .the results f the elcctirn